DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to:
The rejection of claim(s) 1-2, 4, 8-10, 12-15, 21-22, 24 under 35 U.S.C. 103 based on Mesana et al. (US 2008/0183273 A1 – as previously cited) and Bell et al. (US 2015/0209140 A1 – as previously cited);
The rejection of claim(s) 3, 5 under 35 U.S.C. 103 based on Mesana et al. (US 2008/0183273 A1 – as previously cited), Bell et al. (US 2015/0209140 A1 – as previously cited), and Vietmeier (US 2017/0042673 A1 – as previously cited). 
The rejection of claim(s) 11 under 35 U.S.C. 103 based on Mesana et al. (US 2008/0183273 A1 – as previously cited), Bell et al. (US 2015/0209140 A1 – as previously cited), and Cali (US 2005/0075584 A1 – as previously cited).
The rejection of claim(s) 16 under 35 U.S.C. 103 based on Mesana et al. (US 2008/0183273 A1 – as previously cited), Bell et al. (US 2015/0209140 A1 – as previously cited), and Dolan et al. (US 2004/0168298 A1 – as previously cited).
See Applicant’s arguments/ remarks, filed 9/22/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as detailed below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Strut(s) with the greatest width being disposed adjacent a major axis of the frame (as required by claim 2) – it should be noted, figs. 3-4 of Applicants’ drawing show the exact opposite.
Strut(s) with the smallest width being disposed adjacent to a minor axis of the frame (as required by claim 2) – it should be noted, figs. 3-4 of Applicants’ drawing show the exact opposite.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-16, 21-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 1, line 6: Applicant claims, “the frame includes a radially collapsed state and a radially expanded state”; it is unclear, and therefore indefinite, how the frame can comprise (include) a state as a state is not a physical structure (instead a state is configuration of the frame).  For the purposes of examination, Examiner is assuming the aforementioned claim clause should be --the frame is configured to assume a radially collapsed state and a radially expanded state--.  Claim(s) 2-12, which depend from claim 1, inherit all the problems associated with claim 1.
Within claim 4, line 3: Applicant claims, “wherein the inflow band and/or the outflow band of the frame comprises eighteen crowns”; it is unclear, and therefore indefinite, whether the inflow and outflow bands together have 18 crowns (so each only has 9 crowns) OR each of the inflow and outflow bands has 18 crowns?  Claim(s) 5-7, which depend from claim 4, inherit all the problems associated with claim 4.
Within claim 6, lines 8-9: Applicant claims, “the varied widths of the struts of the inflow band and/or the outflow band varies a stiffness of the struts of the inflow band and/or the outflow band”; in the aforementioned claim requirement both the inflow end AND the outflow end bands can have variable width and variable stiffness.  However, within claim 1, line 7 only a single band has a variable stiffness (“a stiffness of the plurality of struts in a band of the plurality of bands is varied”).  As such, it is unclear, and therefore indefinite, how many band(s) may have the variable stiffness.  Claim(s) 7 which depend from claim 6, inherit all the problems associated with claim 6.
Within claim 6, line 10: Applicant claims, “a stiffness of the struts of the inflow band and/or outflow band”; it is unclear, and therefore indefinite, if this is the same as OR different from the stiffness within claim 1, line 7.
Within claim 13, lines 4-5: Applicant claims, “a heart valve prosthesis including a radially collapsed configuration for delivery and a radially expanded configuration”; it is unclear, and therefore indefinite, how the prosthesis can comprise (include) a state as a state is not a physical structure (instead a state is configuration of the frame).  For the purposes of examination, Examiner is assuming the aforementioned claim clause should be -- a heart valve prosthesis configured to assume a radially collapsed configuration for delivery and a radially expanded configuration--.  Claim(s) 14-16, 21-23, which depend from claim 13, inherit all the problems associated with claim 13.
Within claim 15, line 3: Applicant claims, “a distal portion”; it is unclear, and therefore indefinite, if this is the same as OR different to the distal end of the delivery catheter (within claim 13, line 8).
Within claim 15, line 4: Applicant claims, “the balloon includes an inflated stet”; it is unclear, and therefore indefinite, how the balloon can comprise (include) a state as a state is not a physical structure (instead a state is configuration of the balloon).  For the purposes of examination, Examiner is assuming the aforementioned claim clause should be –the balloon configured to assume an inflated state--.  
Within claim 21, lines 2-3: Applicant claims, “wherein the inflow band and/or the outflow band of the frame comprises eighteen crowns”; it is unclear, and therefore indefinite, whether the inflow and outflow bands together have 18 crowns (so each only has 9 crowns) OR each of the inflow and outflow bands has 18 crowns?  Claim(s) 22-23, which depend from claim 21, inherit all the problems associated with claim 21.
Within claim 23, line 9: Applicant claims, “a stiffness of the struts of the inflow band and/or outflow band”; it is unclear, and therefore indefinite, if this is the same as OR different from the stiffness within claim 13, line 12.
Claim 23 recites the limitation "the frame is in the radially expanded state" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination Examiner is assuming "the frame is in the radially expanded state" should be --the heart valve prosthesis is in the radially expanded state--.
Within claim 24, line 6: Applicant claims, “the frame includes a radially collapsed state and a radially expanded state”; it is unclear, and therefore indefinite, how the frame can comprise (include) a state as a state is not a physical structure (instead a state is configuration of the frame).  For the purposes of examination, Examiner is assuming the aforementioned claim clause should be --the frame is configured to assume a radially collapsed state and a radially expanded state--.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-14, 24 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Case et al. (US 2005/0228472 A1).
With respect to claim(s) 1, 24:
Case et al. discloses a heart valve prosthesis (medical device 700), as can be seen in figs. 11A-11D (paragraph [0085]), comprising:
a frame (frame 704) including a lumen, the frame (frame 704) including a plurality of bands (two zig-zag shaped members) extending circumferentially around a central longitudinal axis (longitudinal axis 760) of the frame (frame 704) and comprising a plurality of struts (struts 702, 704) and a plurality of crowns (peaks and valleys where struts connect) (paragraphs 0085, 0087]), an inflow end, and an outflow end opposite the inflow end, wherein the frame (frame 704) includes a radially collapsed state (compressed configuration) and a radially expanded state (expanded configuration) (paragraph [0087]); and
a prosthetic valve (valve member made of leaflets 720, 724) disposed within the lumen of the frame (frame 704) (paragraphs [0085-0086]),
wherein a stiffness (related to thickness and compressibility) of the plurality of struts (struts 702, 704) in a band of the plurality of bands (two zig-zag shaped members) is varied around a circumference of the frame (frame 704) such that when the frame (frame 704)  is in the radially expanded state (expanded configuration), the frame (frame 704) is substantially elliptically shaped/ non-circular in shape in cross-section transverse to the central longitudinal axis (paragraphs [0085, 0087]).
With respect to claim 10:
Wherein at least one of the inflow end or the outflow end comprises crowns (peaks or valleys struts connect at the very ends of the frame 704) of the plurality of crowns (peaks and valleys where struts connect), and wherein the plurality of struts (struts 702, 704) forming the crowns (peaks or valleys struts connect at the very ends of the frame 704) at the outflow end or the inflow end each have a width selected from a group consisting of a first width, a second width, a third width, a fourth width, and a fifth width (within each zig-zag shaped member there are thin struts 704, with a first width, and thick struts 702, with a second width) (paragraph [0085]).  (PLEASE NOTE: the claim requirement “the plurality of struts forming the crowns at the outflow end or the inflow end each have a width selected from a group consisting of a first width, a second width, a third width, a fourth width, and a fifth width” merely requires the struts within at the inflow or outflow end to have ONE of the first width, a second width, a third width, a fourth width, and a fifth width NOT ONE OF EACH OF the first width, a second width, a third width, a fourth width, and a fifth width.)
With respect to claim 11:
Wherein the prosthetic valve (valve member made of leaflets 720, 724) comprises four leaflets (paragraph [0090]).
With respect to claim 12:
Wherein the frame (frame 704) is balloon expandable (paragraph [0094]).
With respect to claim 13:
Case et al. discloses a system for percutaneously delivering a heart valve prosthesis (medical device 700) to a site of a native heart valve, the system comprising:
a delivery catheter (delivery catheter) (paragraphs [0056, 0094]); and
a heart valve prosthesis (medical device 700), as can be seen in figs. 11A-11D (paragraph [0085]), including a radially collapsed configuration (compressed configuration) for delivery and a radially expanded configuration (expanded configuration) when deployed (paragraph [0087]), the heart valve prosthesis (medical device 700) including a frame (frame 704) and a prosthetic valve (valve member made of leaflets 720, 724) coupled to the frame (frame 704) (paragraphs [0085-0087]), the frame (frame 704) having a plurality of circumferential bands (two zig-zag shaped members) comprising a plurality of struts (struts 702, 704) and a plurality of crowns (peaks and valleys where struts connect) (paragraphs 0085, 0087]), wherein the heart valve prosthesis (medical device 700) is disposed in the radially collapsed configuration (compressed configuration) at a distal portion of the delivery catheter(delivery catheter) for delivery to a site of a native heart valve (paragraphs [0056, 0094]), and
wherein when the heart valve prosthesis (medical device 700) is in the radially expanded configuration (expanded configuration), the heart valve prosthesis (medical device 700) has a substantially elliptical shape in a cross-section lateral to a central longitudinal axis (longitudinal axis 760) of the frame (frame 704) (paragraphs [0085, 0087]), the substantially elliptical shape formed by varying a stiffness of at least one strut of the plurality of struts (struts 702, 704) of at least one of the bands (one of the (one of the zig-zag shaped members) of the plurality of circumferential bands of the frame (frame 704) of the heart valve prosthesis (medical device 700) with respect to at least one other strut of the plurality of struts (struts 702, 704) of the at least one band (one of the zig-zag shaped members) (the thin struts are with greater compressibility/ less stiffness are concentrated at the second radial dimension 758 and the thick struts with less compressibility/ greater stiffness are concentrated first radial dimension 756) (paragraph [0063, 0087]).
With respect to claim 14:
Wherein the stiffness (related to compressibility) of the at least one strut (struts 702, 704) is varied by changing a width of the at least one strut (struts 702, 704) (paragraphs [0063, 0087]), and wherein when the heart valve prosthesis (medical device 700) is in the radially expanded configuration (expanded configuration), at least one strut (thick strut 702) with a greatest width of the plurality of struts is disposed adjacent a minor axis (first radial direction 756) of the heart valve prosthesis (medical device 700) in the cross- section (the thick struts 702 with less compressibility/ greater stiffness are concentrated first radial dimension 756) (paragraph [0063, 0087]), and at least one strut (thin struts 704) with a smallest width of the plurality of struts is disposed adjacent a major axis (second radial direction 758) of the heart valve prosthesis (medical device 700) in the cross-section (the thin struts 704 are with greater compressibility/ less stiffness are concentrated at the second radial dimension 758) (paragraphs [0063, 0087]), wherein the major axis (second radial direction 758) and the minor axis (first radial direction 756) are substantially perpendicular to each other and to the central longitudinal axis (longitudinal axis 760), as can be seen in figs. 11C-11D.
Claim(s) 1, 9-10, 12-13, 15, 24 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Rankin et al. (US 2012/0239143 A1).
With respect to claim(s) 1, 24:
Rankin et al. discloses a heart valve prosthesis (either elliptical support valve assemblies 200, 300), as seen in either figs. 14-15 (paragraphs [0090-0093]), comprising:
a frame (elliptical stent 201 or first and second elliptical rings 302, 303) including a lumen, the frame (elliptical stent 201 or first and second elliptical rings 302, 303) including a plurality of bands (either bands 202 and anchors 207, 209 or first and second rings 302, 303) extending circumferentially around a central longitudinal axis (center axis) of the frame (elliptical stent 201 or first and second elliptical rings 302, 303) and comprising a plurality of struts and a plurality of crowns (as can be seen in figs. 14-15) (paragraphs [0090-0093]), an inflow end, and an outflow end opposite the inflow end, wherein the frame (elliptical stent 201 or first and second elliptical rings 302, 303) includes a radially collapsed state (compressed position) and a radially expanded state (expanded elliptical shape) (paragraphs [0092, 0095]); and
a prosthetic valve (valve – not shown) disposed within the lumen of the frame (elliptical stent 201 or first and second elliptical rings 302, 303) (paragraphs [0090, 0093]),
wherein a stiffness of the plurality of struts in a band of the plurality of bands (either bands 202 and anchors 207, 209 or first and second rings 302, 303) is varied around a circumference of the frame (elliptical stent 201 or first and second elliptical rings 302, 303) such that when the frame (elliptical stent 201 or first and second elliptical rings 302, 303) is in the radially expanded state (expanded elliptical shape) (the resistance to compression/ stiffness) is varied around the circumference, as seen in fig. 16) (paragraph [0099]), the frame (elliptical stent 201 or first and second elliptical rings 302, 303) is substantially elliptically/ non-circularly shaped in cross-section transverse to the central longitudinal axis (center axis) (paragraph [0099]).
With respect to claim 9:
Wherein the plurality of struts, as can be seen in fig. 15, at the inflow end (closer to the bottom of the page in fig. 15) and the plurality of struts at the outflow end (closer to the top of the page in fig. 15) are of a non-uniform length (loops 306 are made of struts of a different length) (paragraph [0093]).
With respect to claim 10:
Wherein at least one of the inflow end or the outflow end comprises crowns of the plurality of crowns, and wherein the plurality of struts forming the crowns at the outflow end or the inflow end each have a width selected from a group consisting of a first width, a second width, a third width, a fourth width, and a fifth width (within each zig-zag shaped band there are thin struts, with a first width, and thicker struts, with a second width) (paragraphs [0090-0093, 0099]).  (PLEASE NOTE: the claim requirement “the plurality of struts forming the crowns at the outflow end or the inflow end each have a width selected from a group consisting of a first width, a second width, a third width, a fourth width, and a fifth width” merely requires the struts within at the inflow or outflow end to have ONE of the first width, a second width, a third width, a fourth width, and a fifth width NOT ONE OF EACH OF the first width, a second width, a third width, a fourth width, and a fifth width.)
With respect to claim 12:
Wherein the frame (first and second elliptical rings 302, 303) is balloon expandable (paragraph [0095]).
With respect to claim 13:
Rankin et al. discloses a system for percutaneously delivering a heart valve prosthesis (elliptical support valve assembly 300) to a site of a native heart valve, the system comprising:
a delivery catheter (catheter) (paragraph [0095]); and
a heart valve prosthesis (elliptical support valve assembly 300), as can be seen in fig. 15, including a radially collapsed configuration (compressed manually around balloon) for delivery and a radially expanded configuration (after inflation) when deployed (paragraph [0095]), the heart valve prosthesis (elliptical support valve assembly 300) including a frame (first and second rings 302, 303) and a prosthetic valve (valve – not shown) coupled to the frame (first and second rings 302, 303) (paragraph 0093]), the frame (first and second rings 302, 303) having a plurality of circumferential bands (each ring 302, 303) comprising a plurality of struts and a plurality of crowns, wherein the heart valve prosthesis (elliptical support valve assembly 300) is disposed in the radially collapsed configuration (compressed manually around balloon) at a distal portion of the delivery catheter for delivery to a site of a native heart valve (paragraph [0095]), and
wherein when the heart valve prosthesis (elliptical support valve assembly 300) is in the radially expanded configuration (after inflation), the heart valve prosthesis (elliptical support valve assembly 300) has a substantially elliptical shape in a cross-section lateral to a central longitudinal axis of the frame (first and second rings 302, 303) (paragraphs [0093, 0099]), the substantially elliptical shape formed by varying a stiffness (different thickness of material) of at least one strut of the plurality of struts of at least one of the bands of the plurality of circumferential bands(each ring 302, 303)  of the frame (first and second rings 302, 303) of the heart valve prosthesis (elliptical support valve assembly 300) with respect to at least one other strut of the plurality of struts of the at least one band (the resistance to compression/ stiffness) is varied around the circumference, as seen in fig. 16) (paragraph [0099]).
With respect to claim 15:
Wherein
the heart valve prosthesis (elliptical support valve assembly 300) is balloon expandable (paragraph [0095]),
the delivery catheter (catheter) further comprises a balloon (inflatable balloon means) at a distal portion thereof (paragraph [0099]),
the balloon (inflatable balloon means) includes an inflated state in which the balloon (inflatable balloon means) is substantially elliptically shaped in cross-section (paragraph [0095]), and
the heart valve prosthesis (elliptical support valve assembly 300) in the radially collapsed configuration is disposed over the balloon (inflatable balloon means) in an uninflated state such that a major axis of the heart valve prosthesis (elliptical support valve assembly 300) is circumferentially aligned with a major axis of the balloon (inflatable balloon means) (as the heart valve (elliptical valve prosthesis) is balloon expandable the major axis of the heart valve (elliptical valve prosthesis) will inherently be aligned with the major axis of the balloon in both the uninflated and inflated states) (paragraph [0095]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case et al. (US 2005/0228472 A1).
With respect to claim(s) 4, 21:
Wherein the inflow end of the frame (frame 704) comprises an inflow band (zig-zag shaped member closer to the left side of the page in figs. 11A-11B) and the outflow end of the frame (frame 704) comprises an outflow band (zig-zag shaped member closer to the right side of the page in figs. 11A-11B), and wherein the inflow band (zig-zag shaped member closer to the left side of the page in figs. 11A-11B) and/or the outflow band (zig-zag shaped member closer to the right side of the page in figs. 11A-11B) of the frame (frame 704) comprises crowns joining adjacent struts of the plurality of struts (struts 702, 704).
Case et al. discloses most of the limitations of claim 4.  However, Case et al. does not disclose the inflow band (zig-zag shaped member closer to the left side of the page in figs. 11A-11B) and/or the outflow band (zig-zag shaped member closer to the right side of the page in figs. 11A-11B) of the frame (frame 704) comprising eighteen crowns.  Instead, Case et al. shows a total of 15 crowns across the frame including only an inflow and outflow band (zig-zag shaped members).  Additionally, Case et al. discloses the struts can be modified (in orientation or shape) to create a particular compressibility and/or expandability (paragraph [0058]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify number of crowns to 18, since the number of crowns is result effective variable that contributes to the compressibility and/or expandability of the frame (frame 704).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying struts, as taught and suggested by Case et al., would allow for customization of compressibility and/or expandability.  In re Aller, 105 USPQ 233.
Furthermore, it would have been an obvious matter of design choice to modify Case et al. to include 18 crowns since Applicant has not disclosed that the 18 crowns to solve any stated problem or is for any particular purpose and it appears that the device would perform equally well with a different number of crowns (see Applicants’ specification paragraph [0054]).  Absent a teaching as to criticality that the 18 crowns, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
With respect to claim 22:
Wherein the plurality of struts (struts 702, 704) joined by the eighteen crowns, as discussed above, each have a width selected from a group consisting of a first width, a second width, a third width, a fourth width, and a fifth width (within each zig-zag shaped member there are thin struts 704, with a first width, and thick struts 702, with a second width) (paragraph [0085]).  (PLEASE NOTE: the claim requirement “the plurality of struts […] each have a width selected from a group consisting of a first width, a second width, a third width, a fourth width, and a fifth width” merely requires the struts to have ONE of the first width, a second width, a third width, a fourth width, and a fifth width NOT ONE OF EACH OF the first width, a second width, a third width, a fourth width, and a fifth width.)
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case et al. (US 2005/0228472 A1) in view of Rankin et al. (US 2012/0239143 A1).
	With respect to claim 15:	
Case et al. discloses the invention substantially as claimed, as discussed above.  Additionally, Case et al. discloses 
the heart valve prosthesis (medical device 700) is balloon expandable (paragraphs [0056, 0094]),
the delivery catheter (delivery catheter) further comprises a balloon (balloon) at a distal portion thereof (paragraphs [0056, 0094]),
the balloon (balloon) includes an inflated state (paragraphs [0056, 0094]).
However, Case et al. does not disclose the balloon to be substantially elliptical in an inflated state nor the heart valve prosthesis (medical device 700) in the radially collapsed configuration (compressed configuration) is disposed over the balloon (balloon) in an uninflated state such that a major axis (second radial direction 758) of the heart valve prosthesis (medical device 700) is circumferentially aligned with a major axis of the balloon (balloon).
Rankin et al. teaches an elliptical heart valve (elliptical valve prosthesis) delivered by an elliptical balloon (paragraphs [0087-0088, 0095]), as the frame (stent) of the heart valve (elliptical valve prosthesis) is balloon expandable the major axis of the heart valve (elliptical valve prosthesis) will inherently be aligned with the major axis of the balloon in both the uninflated and inflated states (paragraph [0095]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the balloon (balloon), as disclosed by Case et al., elliptical in the manner as taught by Rankin et al., as both final structures include balloon expandable elliptical frames for heart valves - as such, the methods/ tools used to impart the same shape in the same environment are obvious variants for each other.  In which case the major axis of the frame (frame 704) of the heart valve (medical device 700), as disclosed by Case et al., will inherently be aligned with the major axis of the balloon in both the uninflated and inflated states, as taught by Rankin et al..
Allowable Subject Matter
Claim(s) 2-3, 5, 8, 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 6-7, 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2:
Examiner can find no reference alone nor in combination which disclose the heart valve prosthesis as required by claim 1, where the variable stiffness struts have different widths, specifically, the struts with the greatest width being position adjacent to the major axis of the frame and the struts with the thinnest width being position adjacent to the minor axis of the frame.
With respect to claim 5:
Examiner can find no references alone nor in combination which disclose the heart valve prosthesis as required by claim 1, where an inflow and/or outflow band of the frame comprises 18 crowns and struts within the inflow and/or outflow band have five different widths.
With respect to claim 8: 
Examiner can find no references alone nor in combination which disclose the heart valve prosthesis as required by claim 1, where the crowns at the inflow or the outflow end of the frame are non-planar in a collapsed state and substantially planar in the radially expanded state.
With respect to claim 16:
Examiner can find no references alone nor in combination which disclose the heart valve prosthesis as required by claim 15, where the delivery catheter features a radiopaque maker aligned with a major axis of the substantially elliptical balloon.
With respect to claim 23:
Examiner can find no references alone nor in combination which disclose the heart valve prosthesis as required by claim 22, where an inflow and/or outflow band of the frame comprises 36 struts having five different widths (specifically: four of the struts have the narrowest width, and eight struts each of the four remaining widths).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774